                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


IRIS KITCHEN, DIAMONIQUE FRANKLIN,
and ROSIE JONES,
                                                               8:19CV107
                     Plaintiffs,

       vs.                                                      ORDER

DSNO, Developmental Services of
Nebraska Community Support Center;
AUTISM CENTER OF NEBRASKA, OMNI
BEHAVIOR, and ANGIE MITCHELL,

                     Defendants.


       This matter is before the Court on the defendants’ motions to dismiss, Filing Nos.

10, 11, 12, 13, 14, and 17. Those motions are directed at the plaintiffs’ original pro se

complaint. Plaintiffs have since filed an amended pro se complaint. Filing No. 20.

Accordingly, the motions are denied as moot, without prejudice to refiling within 21 days

of the date of this order.

       IT IS ORDERED:

       1.     The defendants’ motions to dismiss (Filing Nos. 10, 11, 12, 13, 14, and

17) are denied.

       Dated this 26th day of July, 2019.


                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
